Citation Nr: 1710942	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as respiratory disorder.

3. Entitlement to service connection for exudative pharyngitis, claimed as blood in saliva.

4. Entitlement to service connection for bilateral hearing loss disability.

5. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1986 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a disability rating of 30 percent and denied service connection for a low back disability, COPD, and exudative pharyngitis.  Also on appeal is a rating decision issued in September 2011 that denied service connection for hearing loss disability.  A subsequent rating decision issued in March 2015 granted an initial disability rating of 50 percent for PTSD effective as of the date of claim.  The Veteran continued his appeal of the assigned rating.

The issues of entitlement to service connection for a low back disability and hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. There is no evidence of any symptoms or diagnoses of respiratory disorder, to include COPD, at any point during the appeals period.

2. There is no evidence of any symptoms or diagnoses of exudative pharyngitis at any point during the appeals period.

3. Throughout the rating period on appeal, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown. 

4. The Veteran's service-connected disabilities, particularly his PTSD, are shown to render him effectively unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for exudative pharyngitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

3. Throughout the rating period on appeal, the criteria for an initial disability rating of 70 percent, and no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In August 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2011, September 2011, March 2012, May 2012, July 2014, and August 2016 with an addendum in October 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

COPD

The Veteran has claimed service connection for a respiratory disorder, also described as COPD.  The service treatment records do not show any complaints or symptoms or diagnoses of any respiratory conditions.  Both the entrance and separation examinations were normal with respect to respiratory disabilities or evidence of pulmonary difficulties.  In the questionnaire completed at the time of service separation in July 1990, the Veteran denied any symptoms of asthma, shortness of breath, chronic coughs, sinusitis, or hay fever.  (See STRs, 01/31/2014, p. 42.)  In subsequent questionnaires associated with Naval Reserve service in June 1995 and January 1997 he again denied symptoms of asthma, shortness of breath, chronic coughs, sinusitis, or hay fever.  (See STRs, pp. 82, 86.)

The only reference to respiratory symptoms since service separation is found in a private treatment record from Peachtree Behavioral Health in December 2009, prior to the filing of the claim in January 2010.  An internal medical examination completed at the time of admission reflects that the Veteran had symptoms and physical findings consistent with COPD, although he had never been formally diagnosed.  Specifically he had occasional shortness of breath, with occasional wheezing.  (See Medical Treatment Records, Non-Government Facility, 03/12/2010, p. 69.)  There was no discussion as to the cause or etiology of the signs of COPD noted by the provider and no records showing confirmation of the diagnosis with pulmonary function tests as recommended by the provider.

None of the other medical records since service separation show any symptoms or diagnoses of respiratory conditions.  The Veteran has consistently denied any COPD or asthma throughout treatment with VA.  (See CAPRI, 10/24/2016, throughout, including pages 224, 468.)  He has not provided any statements regarding any complaints or symptoms or diagnoses of any respiratory conditions, to include COPD, at any point during the appeals period.

With no evidence of any symptoms or diagnosis of respiratory condition or COPD during the appeals period, there is no current disability for which service connection could not be granted.  See Brammer, 3 Vet. App. 223, 225 (1992).  The Board acknowledges the December 2009 discussion of possible COPD, but notes that the subsequent medical treatment does not confirm the diagnosis and does not reflect any respiratory disability after that date.  Also, the Veteran has both failed to report symptoms of a respiratory condition and actively denied such symptoms during treatment.  As such, there is no current disability and the claim must be denied.

Exudative Pharyngitis

The Veteran has claimed service connection for exudative pharyngitis, or blood in the saliva.  The service treatment records show that he was seen in November 1987 for complaints of cold symptoms and a productive cough.  Another report that same month showed an assessment of exudative pharyngitis.  

There are no additional medical records, whether in service or since service separation, containing any discussion complaints, symptoms, or diagnoses related to exudative pharyngitis.  The Veteran has not provided any statements regarding any complaints or symptoms of exudative pharyngitis since service.

With no evidence of any current symptoms or diagnosis of exudative pharyngitis during the appeals period, there is no disability for which service connection can be granted.  See Brammer, 3 Vet. App. 223, 225 (1992).  The claim must be denied.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

The Veteran currently has been rated as 50 percent disabled for his PTSD and is seeking a higher disability rating.  In order for a higher disability rating to be warranted, the evidence would need to demonstrate occupational and social impairment that results in either deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total impairment.

In December 2009, the Veteran was hospitalized for severe major depressive disorder with psychotic features and PTSD.  (See Medical Treatment Record, Non-Government Facility, received 03/12/2010.)  He was discharged but shortly thereafter readmitted when he attempted suicide after reviewing paperwork about failing a test required for his job.  He reported that his job, specifically the smell of jet fuel, triggered PTSD symptoms, and he felt that he was unable to continue in his work as an aircraft mechanic.  He also stated that he had difficulty distinguishing between reality delusions.  He was afraid that someone was going to kill him and reported having obsessive paranoid thoughts.  

At the VA examination in May 2011, the Veteran reported symptoms including problems with concentration, nightmares, mood swings, verbal aggression, suicidal gestures and difficulty sleeping, all of which he described as moderate and waxing and waning.  He reported that his PTSD led him to have conflicts with other people, including angry outbursts, and problems focusing that have caused him difficulty in his work.  He had a tendency to remain at home and to limit his activities outside of the home, and he had very few friends.  He had a poor relationship with his supervisor and a fair relationship with coworkers, and had lost time from work including after his suicide attempt and hospitalization in December 2009.  He had panic attacks about once a week and was suspicious that the government was after him.  He had a delusion about receiving calls from a terrorist or person from the Middle East.  He had obsessive-compulsive behaviors which interfered with his routine activities, including checking the locks on his home constantly.  Neither his judgment nor abstract thinking was impaired and his memory was normal.  The examiner characterized the Veteran's disability picture as one of occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior self-care and normal conversation.  

In a statement submitted in March 2012, the Veteran reported that he had been fired from his job after several prior written warnings for "PTSD outburst[s]."  (See Statement in Support of Claim, received 03/21/2012.)  He had also been denied unemployment because he was fired due to inappropriate behavior.  He had been unable to obtain another job he applied for when a background check revealed the medication he was taking for his PTSD would render him unable to operate heavy machinery.   

At a VA examination in April 2012, the Veteran reported current symptoms of irritability, outbursts, nightmares, avoidance behaviors, hyperarousal, hypervigilance, trouble sleeping, trouble concentrating, exaggerated startle response, paranoia, emotional numbness, and feeling detached from others and in general.  He described his marriage as one where both parties were "trying to try," and he had few friends and minimal contact with most of his family.  He had worked as a mechanic at Delta Airlines for 11 years but was terminated in the fall because of frequent conflicts with others.  His subsequent job had lasted only three weeks before he quit because his anxiety and irritability impaired his ability to work.  The examiner described his disability picture as one of occupational and social impairment with reduced productivity and reliability, due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The examiner stated that it was likely that the Veteran's symptoms of irritability, paranoia, angry, outbursts, hyperarousal and trouble concentrating impair his occupational ability.

At a treatment visit in October 2012, the Veteran reported increased stress from his current job as an aviation instructor, including a recent incident where he lost his temper and left and had not returned to his job since.  (See Medical Treatment Records, Government, received 08/06/2013, p. 18.)  He felt that he was unable to pursue that line of work (teaching) any longer.  

In a statement submitted in August 2014 by his attorney there was a discussion of the functional impairment resulting from the Veteran's PTSD.  (See Third Party Correspondence, received 06/26/2014, pp. 4-5.)  His symptoms, such as daily anxiety, lack of motivation, short and long-term memory issues, panic attacks, and an inability to establish effective social and work relationships had caused him to lose several jobs and his angry outbursts made it difficult for him to maintain gainful employment and are causing strain between him his wife and his children.  Based on these factors, the attorney asserted that the Veteran was entitled to a disability rating of 70 percent for PTSD.

At a treatment visit in June 2015, the Veteran reported he had discontinued one of his medications after verbally attacking his wife while she was undergoing medical treatment, which he felt was a result of the medication.  (See CAPRI, received 10/24/2016, p. 72.)  He was preparing for a new job as a truck driver which he hoped would generate more income than his work in aviation which had been requiring him to travel.  At a follow-up visit, the Veteran reported financial stress due to taking a significant cut in pay to drive truck and he was looking for other work.  (See CAPRI, received 10/24/2016, p. 61.)

In May 2016, the Veteran submitted an opinion from a Vocational Rehabilitation Counselor (VRC).  The VRC noted that the Veteran had worsening symptoms of PTSD including difficulty being around other people, trouble controlling his emotions, becoming agitated easily, avoidance of public places due to his feelings of agitation, feeling constantly on edge, looking over his shoulder at all times, self-mutilating behavior (cutting his body), nightmares, mood swings, suicidal ideation, angry outbursts and verbal aggression, and anxiety attacks which occurred two to three times per week.  (See Medical Treatment Record, Non-Governmental Facility, received 06/21/2016, p. 4.)  The VRC noted that the Veteran's PTSD symptoms resulted in difficulty preclude securing and following substantially gainful employment, to include sedentary employment, because of limitations in his ability to communicate with other people in an appropriate manner, diminished interest or participation in significant activities, and difficulty maintaining the required pace and production and demands of employment, such as showing up on time and finishing a shift.

A treatment note dated in July 2016 noted a phone call with the Veteran's wife in which she reported that he had started a new job and had undergone 4 weeks of training.  She felt that the stress of the new job was affecting him, in that he was unable to sit still, was obsessively cleaning his truck, and had been a little bit aggressive with her.  (See CAPRI, received 10/24/2016, p. 45.)  At a follow-up visit shortly thereafter, he reported being in a manic phase and stated that he had increased his drinking to every other day.  He denied having any problems at work and said he was functioning well.  (See p. 43.)  A week later he was seen again and reported that he had been suspended from his new job after walking out following a confrontation with a coworker.  He stated that he could not do any more work.  He was experiencing a racing mind, elevated or euphoric mood, and was talking to himself.  His wife reported that he had been picking at his skin and smoking, but had quit drinking a week before.  (See p. 37.)  Two days later, a phone conversation with the Veteran's wife indicated that he had been fired from his job, but was coping well.  He was still having racing thoughts and paranoia and had been hanging American flags.  (See p. 35.)

At the August 2016 VA examination, the examiner noted two separate diagnoses, PTSD and bipolar disorder and noted that the majority of the symptoms overlapped.  Those symptoms included paranoia, anxiety, and angry outbursts; decreased need for sleep and euphoria were more indicative of bipolar disorder.  The Veteran reported that his marriage was rocky because of his PTSD symptoms, and he had limited contact with his family other than his adult children who lived in other states.  He had lost his job the week prior, having been there about two months, stating that his termination was because of taking too much safety equipment into the work place.  He had also brought in his tools and a flag despite being told not to because it was a sterile area.  The Veteran reported that he had worked at five different jobs in 2014 because he was having a change in his medication for mental health symptoms and could not "get a grip on life."  The Veteran reported symptoms of paranoia (locking up doors, boarding up windows in the basement to prevent people breaking in and stealing); continually polishing his truck; cleaning excessively; standing outside & waving his flag in the road; decreased need for sleep; and feelings of euphoria.  The examiner stated that the Veteran's PTSD was quiescent because he was not having any episodes of reexperiencing or avoidance.  The examiner described the Veteran's disability picture as one of occupational and social impairment with reduced reliability and productivity.

A treatment note also dated in August 2016 noted that the Veteran was having increased recollections of events in service and in his childhood.  (See CAPRI, received 10/24/2016, p. 30.)  He had been putting up flags in the front yard and spending most of his time in the basement listening to music.  The Veteran's wife stated that he was not talking to himself as much as he had been.  At a follow up visit, he stated he was spending a lot of time in the backyard and his wife said he had torn down the fence and was rebuilding it.  He tended to work on the fence when he got up at four in the morning which was disturbing the neighbors.  (See p. 17.)

At a treatment visit in September 2016, the Veteran reported increased anxiety, including about a visit over the weekend with his son; he was concerned that they would get "hyper" together.  (See CAPRI, 10/24/2016, p. 11.)  He was worrying also about his ability to return to work and was keeping busy or listening to music to cope with those symptoms.  He felt that his attitude and his physical health had significantly improved, noting that he had lost about 40 pounds and was avoiding alcohol for the most part.  He was planning to start a new job as a truck driver in the near future, in part because he was having financial difficulties.  

At a treatment visit in October 2016, the Veteran reported that he was on an even keel.  (See CAPRI, 10/24/2016, p. 1.)  He still had financial worries and wished he could return to work.  His wife stated that when he was not busy he tended to dwell on things and believed being able to work would be helpful for him. 

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's PTSD most closely approximates the rating criteria for a 70 percent disability rating, that is, occupational and social impairment with deficiencies in most areas.  The record shows that the Veteran has deficiencies in the area of work, having held and been fired or resigned from a series of jobs during the course of the appeals period as a result of his PTSD symptoms.  The record also shows difficulty relating to other people, including a rocky marriage, confrontations at work with coworkers and supervisors, and a distant relationship with other family members.  Deficiencies in the areas of judgment and thinking have been shown by his attempted suicide, his history of cutting himself, obsessively washing his truck and hanging flags everywhere, and by engaging in construction at four in the morning and disturbing his neighbors.  In addition, the record shows many of the symptoms listed as examples for the 70 percent rating criteria, including suicidal ideation and at least one attempt, obsessional rituals which interfere with routine activities (washing his truck and hanging flags, including at work), frequent panic attacks, frequent angry outbursts and unprovoked irritability, difficulty adapting to stressful circumstances, and significant difficulty in establishing and maintaining effective relationships both socially and occupationally.  For all of these reasons, the Board finds that a 70 percent disability rating is warranted.

Despite the above, entitlement to a 100 percent disability rating is not shown, because the Veteran has not demonstrated total occupational and social impairment.  He has been able to secure employment even after being terminated from previous employment, despite the difficulties he experienced with PTSD symptoms, demonstrating his own interest and willingness to engage in work and a certain level of interpersonal skills.  The Veteran also remains married to his wife of nearly 20 years who is supportive of his continued treatment, and he has a good relationship with his adult children.  The Veteran has not demonstrated severe memory loss, difficulty maintaining a minimum standard of personal hygiene, or evidence that he poses a danger to himself or others.  As such, the criteria for a 100 percent disability rating for PTSD have not been met.  

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected disability of PTSD is reasonably described by the respective rating criteria.  The Veteran's primary symptoms are depression, anxiety, paranoia, obsessive behaviors, angry outbursts, and difficulty maintaining effective relationships in the social and occupational realms.  The Board finds that the schedular criteria (Diagnostic Code 9411) contemplate the Veteran's symptoms and disability picture and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular ratings for the disability on appeal is adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321 (b)(1).

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this instance, as discussed above, the Veteran's PTSD shall be rated as 70 percent disabling and the schedular criteria for entitlement to TDIU have been met.

The Veteran filed a formal claim for TDIU benefits in November 2011.  In addition, under the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is considered part of every increased rating claim where the evidence suggests that the Veteran cannot work because of his disabilities.  As discussed above, the Veteran's PTSD has been shown to result in an inability to maintain employment throughout the majority of the appeals period.  

This case presents unusual circumstances, because the evidence is clear in showing that the Veteran's PTSD has rendered him virtually unemployable, in that, he is unable to maintain employment on a continuous basis because of his angry outbursts and inability to adapt to the demands of and behave appropriately in the work place.  In his affidavit filed in May 2016, the Veteran reported that he had been fired from multiple jobs after becoming stressed and overwhelmed when dealing with difficult tasks or frustrating situations.  (See Affidavit, received 12/29/2016.)  He has exhibited bouts of rage and an inability to control his temper, which have necessitated a total withdrawal from the situation and from contact with others.  The record shows that the Veteran has been employed off and on throughout the appeals period, but the specific dates of his various jobs are not of record.  The VRC opinion submitted in May 2016 described the Veteran as having last held competitive substantial gainful employment in December 2011 when he worked for Delta Airlines, with subsequent employment as an aviation instructor from September 2012 to March 2013, then as a mechanic from April 2013 to March 2014.  The record also shows at least one job as a truck driver.  It was the opinion of the VRC that the Veteran's PTSD presented serious barriers to gainful employment and that he was precluded from securing and following substantially gainful employment, to include sedentary employment, and had been since 2011 when his condition had worsened.  (See Medical Treatment Record, Non-Government Facility, received 06/21/2016, p. 4.)

The Board finds the VRC report to be persuasive and concludes that entitlement to TDIU is warranted.  However, the specific dates for which such benefits should be granted are unclear in light of the Veteran's employment history.  Such a determination must be left to the discretion of the RO.  However, the Board instructs that any determination on that issue include a careful analysis of the Veteran's employment history throughout the appeals period with particular attention paid to the provisions governing marginal employment under 38 C.F.R. § 4.16.  Specifically, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (b).  Further, a Veteran need not show 100-percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  With these considerations in mind, entitlement to TDIU is granted as of the date when the Veteran was no longer gainfully employed.



ORDER

Entitlement to service connection for COPD, claimed as respiratory condition, is denied.

Entitlement to service connection for exudative pharyngitis is denied.

Entitlement to an initial disability rating of 70 percent for PTSD, and no higher, is granted.

Entitlement to TDIU is granted, subject to the provisions governing the award of monetary benefits.

 
REMAND

Low Back Disability

The Veteran has claimed service connection for a low back disability.  His service treatment records show that he was involved in a motor vehicle accident in November 1987.  He was initially diagnosed with a muscle spasm of the lumbar spine, but received treatment from a chiropractor who diagnosed intervertebral disc syndrome of the lumbar spine.  An X-ray taken at the time showed levoscoliosis of the lumbosacral spine with right-sided L5 spondylolysis with grade 1 spondylolisthesis of L5 on S1.  (See STRs, 01/31/2014, p. 73.)  The service separation examination in July 1990 showed no evidence of a spinal disability and the Veteran denied having any back pain on questionnaires completed in connection with Naval Reserve service in June 1995 and January 1997.  (See STRs, 01/31/2014, pp. 82, 86.)

A VA examination in May 2011 included a diagnosis of lumbar strain and left lumbar scoliosis.  The examiner offered the opinion that the Veteran's low back disability was not related to an event in service, to include the car accident, noting the initial diagnosis of muscle spasm of the lumbar spine, which the examiner felt resolved without sequelae.  A second VA examination in May 2014 discussed the Veteran's injury as resulting from a fall down a ladder in service.  It was the examiner's opinion that the Veteran's low back disability was less likely than not related to his injury in service because he received conservative care and returned to his regular work thereafter.  Neither examiner addressed the significance, if any, of the X-ray in service showing scoliosis and intervertebral disc syndrome.  As such, the examinations are inadequate and a new examination and opinion to address this finding and its relationship, if any, to the Veteran's current low back disability is necessary on remand.

Hearing Loss

The Veteran has claimed service connection for bilateral hearing loss disability.  The record shows that he worked as an aircraft mechanic in service and is therefore conceded to have experienced hazardous noise exposure in service.  He received regular hearing tests and all audiometric readings in service were normal.  A VA examination in September 2011 showed puretone thresholds within normal limits in both ears and the examiner stated that no opinion as to service connection was necessary because the Veteran was not shown to have hearing loss as defined by 38 C.F.R. § 3.385.  A private examination report in April 2012 showed a bilateral hearing loss disability with puretone thresholds at or above 50 decibels at all but one measured frequency.  The examiner in that instance related the Veteran's diagnosed hearing loss disability to the acoustic trauma experienced while working as an aircraft mechanic in the Navy. 

There is a clear discrepancy between the hearing test results in September 2011 showing normal hearing and those in April 2012 showing impaired hearing.  In addition, the April 2012 examiner stated that the Veteran's service treatment records had not been reviewed; as a result, the report did not address the fact that all hearing tests in service were normal.  A new examination to determine the exact level of hearing impairment, if any, to resolve the discrepancies between the September 2011 and April 2012 examinations is required on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with an additional appropriate VA examination to determine if he currently has a hearing loss disability which is at least as likely as not (probability 50 percent or greater) caused by or the result of his hazardous noise exposure in service.

The examiner is advised that VA has conceded hazardous noise exposure in service based on his duties as an aircraft mechanic.  The examiner is asked to review and comment on the significance of the audiometric tests in service, as well as the results of the September 2011 and April 2012 examinations.  The examiner should explain, to the extent possible, the discrepancies between the audiometric readings on the two examinations.  The examiner should also address the impact and significance, if any, of the Veteran's employment after service separation.

Complete access to the electronic claims file should be provided to the VA examiner for review in formulating an opinion.  The examiner should provide a statement of the reasons for the opinions given.

2. Provide the Veteran with an additional appropriate VA examination, to include any diagnostic imaging deemed necessary, as to whether the Veteran's low back disability is at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of his service, to include the motor vehicle accident therein.

The examiner should address the significance, if any, of the X-ray results in service showing levoscoliosis and intervertebral disc syndrome, and the relationship, if any, between that diagnosis and the Veteran's current low back disability.  If the examiner is of the opinion that such diagnoses were not the result of the motor vehicle accident, the reasons for that opinion should be stated.  If such an opinion is offered, the examiner should state whether the evidence is clear and unmistakable that the diagnosed back disability pre-existed service, as well as whether the disability was worsened beyond its normal course in service, to include as due to the motor vehicle accident, as shown by clear and unmistakable evidence.  The examiner should identify the evidence which is felt to be clear and unmistakable and to explain the basis for the opinion.

The examiner should also review and discuss the previous VA examinations and diagnoses, as well as the Veteran's written statements and those of his attorney with respect to the low back symptoms.  An opinion as to etiology of the current low back disability and low back pain should be offered, and should be stated in terms of at least as likely as not (probability 50 percent or greater).

Complete access to the electronic claims file should be provided to the VA examiner for review in formulating an opinion.  The examiner should provide a statement of the reasons for the opinions given.

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


